UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1174



TERRY LEE TUCKER,

                                               Plaintiff - Appellant,

          versus


KENNETH S.    APFEL,   Commissioner   of   Social
Security,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-126-5-BO)


Submitted:   June 20, 2000                    Decided:   July 27, 2000


Before MURNAGHAN and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Lee Tucker, Appellant Pro Se.     Barbara Dickerson Kocher,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Lee Tucker appeals the district court’s order denying

disability insurance benefits. We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See Tucker

v. Apfel, No. CA-99-126-5-BO (E.D.N.C. Jan. 19, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2